Citation Nr: 0022121	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1993, for service connection for anxiety disorder with 
depression.  

2.  Entitlement to an increased evaluation for an anxiety 
disorder with depression, currently evaluated as 70 percent 
disabling from April 29, 1993.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from January 1964 to November 
1966.

The Board granted Service connection for anxiety disorder 
with depression in an October 1998 decision.  In December 
1998 the Regional Office (RO) awarded a 70 percent disability 
evaluation for anxiety disorder with depression, effective 
from April 29, 1993.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for an 
anxiety disorder with depression was received at the RO on 
April 29, 1993.  

2.  The old regulatory provisions of Diagnostic Code 9400 are 
more favorable to the veteran's claim.

3.  The anxiety disorder with depression probably results in 
total occupational and social impairment from April 29, 1993.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier 
than April 29, 1993 for the grant of service connection for 
anxiety disorder with depression is not warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

2.  The criteria for a 100 percent schedular evaluation for 
anxiety disorder with depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.130, Code 
9400 (1996, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Effective Date Earlier than April 29, 1993 for the 
Grant of Service Connection for Anxiety Disorder with 
Depression

Factual Background

The veteran was discharged from military service on November 
3, 1966.  The interim record is absolutely negative for any 
evidence that could be construed as an application or a claim 
of service connection for a psychiatric disorder before April 
1993.   A VA Form 119, Report of Contact, shows that by 
telephone on April 29, 1993, the veteran claimed service 
connection for a nervous disorder.  

Analysis

Pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date of an award of direct 
service connection is the "day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later."

The veteran's discharge or separation from military service 
was on November 3, 1966, and there absolutely is no evidence 
that may be construed as a claim of service connection for a 
nervous disorder.  An original informal claim for a nervous 
disorder was received by telephone at the RO on April 29, 
1993.  In the absence of any evidence of a claim of service 
connection for a nervous disorder from the date of separation 
from service until April 29, 1993, the Board is compelled to 
conclude that an effective date earlier than April 29, 1993, 
for service connection for an anxiety disorder with 
depression is not warranted.  

II.  An Increased Evaluation for Anxiety Disorder with 
Depression

In a June 1993 statement from a private physician, it was 
reported that the veteran had physical problems and that he 
was most disabled by anxiety, particularly being around 
people.  The physician stated that the veteran's problem with 
anxiety had made it difficult for him to hold a job.  

Private mental health records dated in June 1993 show that 
the veteran received treatment for anxiety, depression, and 
agoraphobia.  It was reported that the veteran was not 
working and that anxiety had interfered with his ability to 
hold jobs.  In the Veteran's June 1993 VA Form 21-526, 
Application for VA Compensation or Pension, he indicated that 
he was not employed and that he had last worked in December 
1992.  

A VA mental disorder examination was performed in July 1993.  
It was reported that the veteran was rather cynical and that 
he did not like people.  He was sad all the time and he 
worried.  He watched television.  He realized he had problems 
with his memory.  He also had problems with his spouse, but 
they got along.  The veteran talked in circles.  He was very 
slow and indefinite in mental testing.  The diagnoses were 
anxiety state with obsessiveness; alcoholism in remission; 
avoidant and obsessive personality traits.  The Global 
Assessment of Functioning (GAF) score was 50.  

In an August 1993 statement from the veteran's spouse she 
stated that the veteran had been unable to maintain a job for 
more than a year or two and that he had had depression and 
low self-esteem for years.  She stated that they lived in 
timber country where jobs were scarce, which had caused the 
veteran additional stress.  She indicated that veteran 
bordered on agoraphobic.  In a July 1996 statement a private 
physician reported that he had reviewed the veteran's medical 
records and determined that the veteran had long standing 
depression that had progressed and caused an inability to 
work for prolonged periods.  

A VA mental disorder examination was performed in April 1997.  
It was stated that mental health medications and therapy had 
not helped.  The veteran reported anhedonia, difficulty 
sleeping, poor appetite, loss of energy, and a severely sad 
mood with crying spells.  He stated that he was somewhat 
involved in computer activity and that he had tried hobbies 
but he had lost interest in them.  He was unable to 
concentrate and he had been unable to hold jobs.  The veteran 
denied psychotic symptoms.  The objective findings revealed 
that the veteran presented dressed in casual clothes.  He 
appeared somewhat nervous.  His affect was described as full 
and appropriate to topic.  It was indicated that the veteran 
reported depression but he showed no evidence of depression 
at the examination.  There were no psychotic manifestations.  
He spoke somewhat tangentially at times and had some 
difficulty focusing in on specific questions.  It was 
reported that many of the veteran's answers were vague and 
seemed more to describe global dissatisfaction with his life 
rather than addressing specific issues or symptoms.  His 
memory and concentration were described as good and his 
insight and judgment were fair.  Additional psychological 
testing was recommended.  The diagnoses were Alcoholism in 
remission; generalized anxiety; depression by history; 
history of avoidant and obsessive personality traits.  

A VA Social and Industrial Survey was performed in April 
1997.  It was indicated that the veteran was somewhat 
guarded.  He had difficulty arranging his thoughts and he was 
slow to responding to questions.  It was reported that the 
veteran had not worked in seven years and his last job was 
with a sporting goods manufacturer.  He was let go from the 
position due to his due to his inability to focus on the job, 
especially when it came to organization.  He also had 
problems with authority figures.  It was stated that the 
veteran indicated it was doubtful that he could re-enter the 
job market due to his inability to relate to people and to 
people in charge.  The veteran came across as a person with 
very low self-esteem and very low motivation in improving his 
life situation.  It was stated that the veteran avoided 
relationships because he felt people were judgmental and did 
not like him.  When the veteran was feeling down he had some 
preoccupation with suicidal thinking, but he had never 
attempted to harm himself.  He stated that he had racing 
thoughts and had long periods of "blank" spells.  

The veteran has been married for twenty years, although he 
and his spouse reportedly have little interaction.  It was 
also reported that the veteran had problems with 
concentration making hobbies difficult.  The clinician's 
assessment indicated that the veteran was emotionally 
unstable and that he needed support for self-expression.  It 
was indicated that he lacked social and coping skills and he 
had withdrawn from society because he no longer felt accepted 
in a world where competitiveness was necessary.  

VA psychological testing was performed in March 1998.  It was 
indicated that the veteran obtained maximum scores for 
testing that measured anxiety and dysthymia. In a March 1998 
addendum from a VA psychiatrist, the diagnoses were "Alcohol 
in remission;" generalized anxiety disorder and depression, 
not otherwise specified; schizoid personality disorder; 
avoidant personality disorder and, thirdly, passive-
aggressive personality disorder.  The GAF scores were 50 
currently; 50 in the last year.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has been assigned a 70 percent evaluation for anxiety 
disorder with depression, effective April 29, 1993, under the 
provisions of Diagnostic Code 9400, 38 C.F.R.4.132.  

New VA regulations were codified in 38 C.F.R. § 4.130, 
regarding evaluation of neuropsychiatric disabilities, that 
became effective November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been completed, 
the version most favorable to an appellant applies unless 
Congress provided otherwise, or it permitted the Secretary to 
do otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result of the regulations, the veteran is 
entitled to consideration under both the old and new 
regulations, whichever is more favorable to his claim.  

Under the old criteria of Diagnostic Code 9400, generalized 
anxiety disorder, a 70 percent disability evaluation required 
evidence of severely impaired ability to establish and 
maintain effective or favorable relationships with people.  
The psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent disability evaluation under Diagnostic Code 
9400 requires that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound treatment for mature behavior.  
Demonstrably unable to obtain or retain employment.

Under the new criteria a 70 percent disability evaluation 
under Diagnostic Code 9400 requires that there be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as: Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation under Diagnostic Code 
9400 requires total occupational and social impairment, due 
to such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When a provision of the rating schedule is amended while a 
claim for an increased rating is pending, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-2000 (April 10, 
2000). In light  of the veteran's problems with employment, 
it is clear that the old regulatory provisions of Diagnostic 
Code 9400 are more favorable to the veteran's claim. 

The clinical evidence shows that the veteran has substantial 
psychological problems that clearly interfere with his social 
and industrial adaptability.  He continues with both anxiety 
and depression symptoms.  There is evidence of problems 
concentrating and it has been reported that he had low self-
esteem and he does not like being around people.  There is 
also some evidence of memory deficit that is confirmed by the 
psychiatric data.  Suicidal ideation has been reported in the 
past.  His social contacts appear minimal. 

With respect to the veteran's industrial adaptability, the 
record shows that he has not been employed for many years and 
he reportedly has problems maintaining employment.  He 
apparently has a poor work history that has been clinically 
attributed to his anxiety problems and an inability to deal 
with people.  His highest GAF score has been 50 according to 
the clinical data.  

The Board is required to render a determination based on the 
entire evidentiary data of record.  Pursuant to 38 U.S.C.A § 
5107(b) where there is an approximate balance of the positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, reasonable doubt 
must be resolved in the claimant's favor.  In this regard, 
the veteran has not worked in many years and there appears to 
be an approximate balance of the positive and negative 
evidence concerning whether his pervasive anxiety with 
depression renders him unemployable.  In the absence of 
persuasive psychiatric data attributing his impairment solely 
to non-service-connected conditions, there is no basis to 
reject the service-connected illness as the cause of his 
inability to sustain gainful employment.  It is further 
noteworthy that pursuant to Johnson v. Brown, 7 Vet. App. 95, 
97 (1994), only one of the three criteria for a 100 percent 
schedular rating must be met, as each is an independent basis 
for a total schedular rating under the psychiatric criteria 
in effect prior to November 7, 1996.  Based on the foregoing, 
with reasonable doubt resolved in the veteran's favor, it 
must be concluded that under the old rating criteria the 
veteran's numerous anxiety disorder with depression symptoms, 
render him demonstrably unable to obtain or retain 
employment. 

The Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found, referred to as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The initial claim for an increase is effective from 
April 29, 1993.  The Board has considered whether "staged" 
ratings should be assigned.  It is concluded that the 
veteran's anxiety disorder with depression has not 
significantly changed and "staged" ratings are not 
appropriate in this case.  

Further, it has been requested on the veteran's behalf that 
VA consider a total rating based on individual 
unemployability due to service connected disabilities.  It is 
important to note that a total rating based on individual 
unemployability due to service-connected disabilities is 
assignable only if the schedular rating is less than total.  
Zp v. Brown, 8 Vet. App. 303 (1995).


ORDER

The claim of entitlement to an effective date earlier than 
April 29, 1993, for service connection for anxiety disorder 
with depression is denied.

A 100 percent disability evaluation for anxiety disorder with 
depression is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



